         Case 1:21-cr-00492-RDM Document 14 Filed 08/02/21 Page 1 of 2




Gerald M. Needham, OSB #963746
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
jerry_needham@fd.org

Attorney for Defendant




                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,                         Case No. 1:21-cr-00492-RDM

                                Plaintiff,         ATTACHMENT A
                                                   TO PROTECTIVE ORDER
                         v.

 JEREMY GRACE,

                                Defendant.

       Attached hereto is Attachment A, Defendant’s Acceptance, to the Protective Order lodged

with this Court as Docket No. 8.

       Respectfully submitted on August 2, 2021.

                                                   /s/ Gerald M. Needham
                                                   Gerald M. Needham
                                                   Assistant Federal Public Defender




PAGE 1. ATTACHMENT A TO PROTECTIVE ORDER
        Case 1:21-cr-00492-RDM Document 14 Filed 08/02/21 Page 2 of 2
         Case 1:21-mj-00442-ZMF Document 8-1 Filed 06/11/21 Page 7 of 7




                                        ATTACHMENT A

                                      Defendant's Acceptance

       I have read this Protective Order and carefully reviewed every part of it with my attorney.

I am fully satisfied with the legal services provided by my attorney in connection with this

Protective Order and all matters relating to it.    I fully understand this Protective Order and

voluntarily agree to it. No threats have been made to me, nor am I under the influence of anything

that could impede my ability to understand this Protective Order fully.




   Date
                                                     De




                                                7
